DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: in lines 3-4, the phrase “wherein a shortest distance between the cap element and the second cap element to smaller than a width…” is not grammatically correct. For purposes of this Office Action, the Examiner assumes that the word “to” was intended to be “is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the first source/drain structure" and “the second source/drain structure” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this Office Action, this claim is unable to be examined on the merits as it stands; while the other independent claims provide context for the limitations cited above, the independent claim from which it depends would require so much read into the claim where it doesn’t exist as to require impermissible reconstruction by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (US Patent Application Publication 2012/0329252).
Regarding claim 1, Yoo et al disclose a semiconductor device structure, comprising:
a gate stack 110 over a semiconductor substrate 102;
a source/drain structure 120b adjacent to the gate stack [see Fig. 4; see also paragraph 0049];
a cap element 130b over the source/drain structure [see Fig. 5A; see also paragraph 0059], wherein:
the cap element has a first top plane,
the source/drain structure has a second top plane,
the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Figs. 5A and 6B], and
a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other, and the surface orientation of the first top plane of the cap element is {311} [see Fig. 6B; see paragraph 0081].
Regarding claim 2, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein an atomic concentration of germanium in the source/drain structure is greater than an atomic concentration of germanium in the cap element [see paragraphs 0052 and 0061, wherein it is disclosed that the source/drain structure is formed of either silicon-germanium or germanium, and the cap layer is formed of silicon or silicon-germanium; thus it would be clear to one of ordinary skill in the art that a higher concentration of germanium is desired in the source/drain structures than in the cap layer, wherein it is optional at all].
Regarding claim 3, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element is in direct contact with the source/drain structure [see Fig. 5A].
Regarding claim 4, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element comprises silicon, silicon-germanium, or a combination thereof [see paragraph 0061].
Regarding claim 8, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element has an upper portion and a lower portion, the lower portion is between the upper portion and the source/drain structure, and the upper portion of the cap element is made of metal silicide [see paragraph 0063].
Regarding claim 10, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the cap element has a first thickness measured between the first top plane and the second top plane, the cap element has a second thickness measured between the side surface of the cap element and a side surface of the source/drain structure, and the first thickness and the second thickness are different from each other [see Fig. 6B].
Regarding claim 16, Yoo et al disclose a semiconductor device structure, comprising:
a gate stack 110 over a semiconductor substrate 102;
a source/drain structure 120b adjacent to the gate stack [see Fig. 4; see also paragraph 0049];
a cap element 130b over the source/drain structure [see Fig. 5A; see also paragraph 0059], wherein:
the cap element has a first top plane,
the source/drain structure has a second top plane,
the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Figs. 5A and 6B], and
a surface orientation of the side surface of the cap element is {111} [see Fig. 6B; see paragraph 0081].
Regarding claim 17, Yoo et al disclose the semiconductor device structure as claimed in claim 16, furthermore wherein an atomic concentration of germanium in the source/drain structure is greater than an atomic concentration of germanium in the cap element [see paragraphs 0052 and 0061, wherein it is disclosed that the source/drain structure is formed of either silicon-germanium or germanium, and the cap layer is formed of silicon or silicon-germanium; thus it would be clear to one of ordinary skill in the art that a higher concentration of germanium is desired in the source/drain structures than in the cap layer, wherein it is optional at all].
Regarding claim 18, Yoo et al disclose the semiconductor device structure as claimed in claim 16, furthermore wherein the cap element has an upper portion and a lower portion, the lower portion is between the upper portion and the source/drain structure, and the upper portion of the cap element is made of metal silicide [see paragraph 0063].
Regarding claim 20, Yoo et al disclose the semiconductor device structure as claimed in claim 16, furthermore wherein the cap element has side plane, and the side plane is wider than the top plane of the cap element [see Fig. 6B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US Patent Application Publication 2012/0329252) in view of Liao et al (USPN 8,647,953).
Regarding claim 5, Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore wherein the source/drain structure comprises a lower portion and an upper portion, the upper portion is between the lower portion and the cap element. Yoo et al do not disclose specifically wherein compositions of the lower portion and the upper portion are different, although they do generally suggest that the source/drain structure may include a concentration gradient [see paragraph 0033]. One such as Liao et al disclose a substantially similar semiconductor device structure, comprising: a gate stack 16 over a semiconductor structure; a source/drain structure 34 adjacent to the gate stack; a cap element 36 over the source/drain element, wherein the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 3], and a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other. Furthermore, Liao et al disclose wherein the source/drain structure comprises a lower portion and an upper portion, the upper portion is between the lower portion and the cap element, and wherein compositions of the lower portion and the upper portion are different [see col. 7, lines 21-27]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the source/drain structures of Yoo et al to have different compositions in the upper portion and the lower portion because Liao et al teach that this allows the turn-on currents to be enhanced and the turn-off currents to be diminished, thus ameliorating the device performance mismatches [see col. 7, lines 33-37].
Regarding claim 6, the prior art of Yoo et al and Liao et al disclose the semiconductor device structure as claimed in claim 5. Furthermore to the different compositions, Liao et al disclose wherein an atomic concentration of germanium in the upper portion is greater than an atomic concentration of germanium in the lower portion [see col. 7, lines 21-27].

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 7, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a ratio of a shortest distance between the cap element and the second cap element to a width of the first top plane of the cap element is in a range from about 0.6 to about 0.8.
Regarding dependent claim 9, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, an isolation feature between the first source/drain structure and the second source/drain structure. Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore comprising: a second source/drain structure 120a adjacent to the source/drain structure 120b; and a second cap element 130a over the second source/drain structure, wherein a shortest distance between the cap element and the second cap element is smaller than a width of the first top plane of the cap element [see Fig. 5A]. Yoo et al do not disclose an isolation feature between the first source/drain structure and the second source/drain structure. As discussed above, one such as Liao et al disclose a substantially similar semiconductor device structure, comprising: a gate stack 16 over a semiconductor structure; a source/drain structure 34 adjacent to the gate stack; a cap element 36 over the source/drain element, wherein the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 3], and a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other. Furthermore, Liao et al disclose comprising: a second source/drain structure 50b adjacent to the source/drain structure; and an isolation feature 12 between the first source/drain feature and the second source/drain feature. However, the source/drain structure and second source/drain structure of Yoo et al are different than the source/drain structure and second source/drain structure of Liao et al; in Yoo et al, the gate stack is between them, and in Liao et al, they belong to different gate stacks.
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 11, and claims 12-15 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, an isolation feature between the first source/drain structure and the second source/drain structure. Yoo et al disclose the semiconductor device structure as claimed in claim 1, furthermore comprising: a second source/drain structure 120a adjacent to the source/drain structure 120b; and a second cap element 130a over the second source/drain structure, wherein a shortest distance between the cap element and the second cap element is smaller than a width of the first top plane of the cap element [see Fig. 5A]. Yoo et al do not disclose an isolation feature between the first source/drain structure and the second source/drain structure. As discussed above, one such as Liao et al disclose a substantially similar semiconductor device structure, comprising: a gate stack 16 over a semiconductor structure; a source/drain structure 34 adjacent to the gate stack; a cap element 36 over the source/drain element, wherein the cap element has a first top plane, the source/drain structure has a second top plane, the first top plane of the cap element is wider than the second top plane of the source/drain structure [see Fig. 3], and a surface orientation of the first top plane of the cap element and a surface orientation of a side surface of the cap element are different from each other. Furthermore, Liao et al disclose comprising: a second source/drain structure 50b adjacent to the source/drain structure; and an isolation feature 12 between the first source/drain feature and the second source/drain feature. However, the source/drain structure and second source/drain structure of Yoo et al are different than the source/drain structure and second source/drain structure of Liao et al; in Yoo et al, the gate stack is between them, and in Liao et al, they belong to different gate stacks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899